*DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the Shimura reference (JP2009/243336A).  
4.	Regarding claim 1, the Shimura reference discloses:
a fuel pump assembly (8), comprising: 
a first fuel pump (31) having an electric motor [Paragraph 0003—electrically controlling the number of revolutions], a pumping element that is driven by the motor [Paragraph 0003 that drives one rotor], an inlet (35) through which fuel enters the first fuel pump (31) and an outlet (37) through which fuel is discharged from the first fuel pump;
a second fuel pump (32) having an electric motor [Paragraph 0003], a pumping element that is driven by the motor [Paragraph 0003], an inlet (36) through which fuel enters the second fuel pump and an outlet (38) through which fuel is discharged from the second fuel pump;
a passage (40) communicated with the outlet of the first fuel pump and with the outlet of the second fuel pump;
a fuel outlet (47) in communication with the passage and through which fuel exits the fuel pump assembly; and

If it is determined that the Shimura reference fails to disclose a valve body that controls the fuel flow through the valve, it would have been obvious at the time of the effective filing date of the claimed invention to use a valve body to control fluid flow through the valve based on the disclosure of controlling fluid flow in the Shimura reference.  
5.	Regarding claim 2, the Shimura reference further discloses:
wherein the valve is electrically operated to control movement of the valve body between open and closed positions [Paragraph 0026—switched electromagnetically].
6.	Regarding claim 5, the Shimura reference further discloses:
wherein, during at least some operating conditions, fuel from both the first fuel pump outlet and the second fuel pump outlet is discharged from the assembly through the fuel outlet [Abstract—parallel operation].
7.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as obvious over the Shimura reference in view of the Inoue reference (US Patent Publication No. 2008/0230035).  
8.	Regarding claim 3, the Shimura reference fails to disclose:
wherein at least one of the first fuel pump motor and the second fuel pump motor is driven by a pulse width modulated signal.
The Inoue reference teaches it is conventional in the art of fuel pumps to provide as taught in [Paragraph 0004] wherein at least one of the first fuel pump motor and the second fuel 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes wherein at least one of the first fuel pump motor and the second fuel pump motor is driven by a pulse width modulated signal, as clearly suggested and taught by the Inoue reference, in order to allow precise pump control [Paragraph 0004].
9.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over the Shimura reference in view of the Iwai reference (US Patent No. 5,655,504).  
10.	Regarding claim 4, the Shimura reference further discloses:
a pressure regulator (44) having an inlet (FIG. 3) in communication with the passage between the valve and the second fuel pump outlet (FIG. 3—pressure regulator (44) inlet is between the valve (45) and the second fuel pump outlet (38).
The Shimura reference discloses the invention as essentially claimed.  However, the Shimura reference fails to disclose the pressure regulator also having an outlet from which fuel exits the passage and a valve body between the inlet and the outlet, the valve body being responsive to a pressure of fuel at the pressure regulator inlet that is above a threshold pressure to permit fuel to flow through the pressure regulator outlet.
The Iwai reference teaches it is conventional in the art of pressure regulators to provide as taught in (FIG. 2) the pressure regulator also having an outlet (21c) from which fuel exits the passage (FIG. 2) and a valve body (26) between the inlet (21a), the valve body (26) being responsive to a pressure of fuel at the pressure regulator inlet that is above a threshold pressure to permit fuel to flow through the pressure regulator outlet (Column 5, lines 21-31).  
Such configurations/structures would allow excess fuel to be discharged (Column 5, lines 21-31).

11.	Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as obvious over the Shimura reference in view of the Talaski reference (WIPO Reference No. WO2018/045311).  
12.	Regarding claim 6, the Shimura reference fails to disclose:
a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other side of the divider that is in communication with the second fuel pump inlet.
The Talaski reference teaches it is conventional in the art of pump systems to provide as taught in (FIG. 4) a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other side of the divider that is in communication with the second fuel pump inlet (FIG. 4).  Such configurations/structures would allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other side of the divider that is in 
13.	Regarding claim 7, the Shimura reference further discloses:
wherein the outlet of the valve (FIG. 3—right side of (45)).  
The Shimura reference discloses the invention as essentially claimed.  However, the Shimura reference fails to disclose communication with the second portion of the interior.
The Talaski reference teaches it is conventional in the art of pump systems to provide as taught in (FIG. 4) discloses communication with the second portion of the interior (FIG. 4—discloses a check valve that is communication with the second portion of the interior which one of ordinary skill in the art would recognize could also apply to a valve).  Such configurations/structures would allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes discloses communication with the second portion of the interior, as clearly suggested and taught by the Talaski reference, in order to allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
14.	Regarding claim 8, the Shimura reference fails to disclose:
a first check valve carried by the divider that permits fuel flow from the second portion to the first portion.
The Talaski reference teaches it is conventional in the art of pump systems to provide as taught in (FIG. 4) a first check valve (166) carried by the divider (162) that permits fuel flow from the second portion to the first portion (FIG. 4).  Such configurations/structures would allow the 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes a first check valve carried by the divider that permits fuel flow from the second portion to the first portion, as clearly suggested and taught by the Talaski reference, in order to allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
15.	Regarding claim 9, the Shimura reference fails to disclose:
a second check valve carried by the divider that permits fuel flow from the first portion to the second portion.
The Talaski reference teaches it is conventional in the art of pump systems to provide as taught in (FIG. 4) a first check valve (166) carried by the divider (162) that permits fuel flow from the second portion to the first portion (FIG. 4).  Such configurations/structures would allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a second check valve carried by the divider that permits fuel flow from the first portion to the section port, since it has been held that mere duplication of the essential working parts of a device involves and the mere reversal of parts require only routine skill in the art.  MPEP 2144.04 (VI-B).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes a first check valve carried by the divider that permits fuel flow from the second portion to the first portion, as clearly suggested and taught by the Talaski reference, in 
16.	Regarding claim 10, the Shimura reference fails to disclose:
a first check valve carried by the divider that permits fuel flow from the second portion to the first portion, and which includes a second check valve carried by the divider that permits fuel flow from the first portion to the second portion.
The Talaski reference teaches it is conventional in the art of pump systems to provide as taught in (FIG. 4) a first check valve (166) carried by the divider (162) that permits fuel flow from the second portion to the first portion (FIG. 4).  Such configurations/structures would allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a second check valve carried by the divider that permits fuel flow from the first portion to the section port, since it has been held that mere duplication of the essential working parts of a device involves and the mere reversal of parts require only routine skill in the art.  MPEP 2144.04 (VI-B).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes a first check valve carried by the divider that permits fuel flow from the second portion to the first portion, as clearly suggested and taught by the Talaski reference, in order to allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
17.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as obvious over the Shimura reference in view of the Talaski reference and further in view of the Iwai reference.   
18.	Regarding claim 11, the Shimura reference further discloses:

The Shimura reference discloses the invention as essentially claimed.  However, the Shimura reference fails to disclose the pressure regulator also having an outlet from which fuel exits the passage and a valve body between the inlet and the outlet, the valve body being responsive to a pressure of fuel at the pressure regulator inlet that is above a threshold pressure to permit fuel to flow through the pressure regulator outlet.
The Iwai reference teaches it is conventional in the art of pressure regulators to provide as taught in (FIG. 2) the pressure regulator also having an outlet (21c) from which fuel exits the passage (FIG. 2) and a valve body (26) between the inlet (21a), the valve body (26) being responsive to a pressure of fuel at the pressure regulator inlet that is above a threshold pressure to permit fuel to flow through the pressure regulator outlet (Column 5, lines 21-31).  Such configurations/structures would allow excess fuel to be discharged (Column 5, lines 21-31).
The combination of the Shimura reference and the Iwai reference teach the invention as essentially claimed.  However, the modified Shimura reference fails to disclose wherein the pressure regulator outlet is in communication with the second portion of the interior.
Having the pressure regulator outlet of the Iwai reference in communication with a second portion of the interior would have been obvious to one of ordinary skill in the art as the use of a known technique (placing a device inside a dividing wall to face one side of a divided interior space—as taught by the Talaski reference) to improve a similar device (the pump assembly of the Shimura reference is similar to the pump assembly in the Talaski reference) in the same way (by controlling fluid flow).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the 
19.	Claim(s) 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as obvious over the Shimura reference in view of the Wheeler reference (US Patent No. 6,283,142).  
20.	Regarding claim 12, the Shimura reference discloses:
a fuel pump assembly (8), comprising:
a first fuel pump (31) having an electric motor [Paragraph 0003], a pumping element that is driven by the motor [Paragraph 0003], an inlet (35) through which fuel enters the first fuel pump, a first outlet (37) through which fuel is discharged from the first fuel pump;
a second fuel pump (32) having an electric motor [Paragraph 0003], a pumping element that is driven by the motor [Paragraph 0003], an inlet (36) through which fuel enters the second fuel pump and an outlet (38) through which fuel is discharged from the second fuel pump;
a passage (40) communicated with the first outlet of the first fuel pump and with the outlet of the second fuel pump;
a fuel outlet (47) in communication with the passage and through which fuel exits the fuel pump assembly; and
an outlet through which fuel exits the valve (FIG. 3), and a valve body that controls fuel flow through the valve (implicit), wherein when the valve body is closed to inhibit or prevent fuel flow through the valve, more fuel exits the first fuel pump through the first outlet (FIG. 3—when parallel flow is closed more fuel exits the first fuel pump through the first outlet).
The Shimura reference discloses the invention as essentially claimed.  However, the Shimura reference fails to disclose a second outlet through which fuel is discharged from the 
The Wheeler reference teaches it is conventional in the art of fuel pumps to provide as taught in (FIG. 1) a second outlet (144) through which fuel is discharged from the first fuel pump (58) and a valve (170) having an inlet in communication with the second outlet (144) of the first fuel pump (58).  Such configurations/structures would allow control of the direction of fluid flow [Abstract]
 If it is determined that the Shimura reference fails to disclose a valve body that controls the fuel flow through the valve, it would have been obvious at the time of the effective filing date of the claimed invention to use a valve body to control fluid flow through the valve based on the disclosure of controlling fluid flow in the Shimura reference.  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes a second outlet through which fuel is discharged from the first fuel pump and a valve having an inlet in communication with the second outlet of the first fuel pump, as clearly suggested and taught by the Wheeler reference, in order to allow control of the direction of fluid flow [Abstract].  
21.	Regarding claim 14, the Shimura reference fails to disclose:
which also includes a passage communicated at one end with the valve to receive fuel that flows through the valve, and a jet or restricted orifice located in the passage downstream of said one end, wherein the jet or restricted orifice has a smaller flow area than the adjacent portions of the passage and the jet or restricted orifice controls the flow rate of fuel in the passage.
The Wheeler reference teaches it is conventional in the art of fuel pumps to provide as taught in (FIG. 1) which also includes a passage (126) communicated at one end (FIG. 1—bottom end) with the valve (170) to receive fuel that flows through the valve, and a jet (118) or 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes which also includes a passage communicated at one end with the valve to receive fuel that flows through the valve, and a jet or restricted orifice located in the passage downstream of said one end, wherein the jet or restricted orifice has a smaller flow area than the adjacent portions of the passage and the jet or restricted orifice controls the flow rate of fuel in the passage, as clearly suggested and taught by the Wheeler reference, in order to allow for converting fuel pressure to velocity (Column 3, lines 49-59).
22.	Regarding claim 19, the Shimura reference fails to disclose:
which includes a passage communicated at one end with the valve to receive fuel that flows through the valve, and a jet or restricted orifice located in the passage downstream of said one end, wherein the jet or restricted orifice has a smaller flow area than the adjacent portions of the passage and the jet or restricted orifice controls the flow rate of fuel in the passage, and wherein the passage includes an inlet arranged so that fluid flow through the jet or restricted orifice draws fluid through the inlet and into the passage
The Wheeler reference teaches it is conventional in the art of fuel pumps to provide as taught in (FIG. 1) which also includes a passage (126) communicated at one end (FIG. 1—bottom end) with the valve (170) to receive fuel that flows through the valve, and a jet (118) or restricted orifice located in the passage (126) downstream of said one end (FIG. 1), wherein the jet (118) or restricted orifice has a smaller flow area than the adjacent portions of the passage and the jet or restricted orifice controls the flow rate of fuel in the passage (Column 3, lines 49-
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes which also includes a passage communicated at one end with the valve to receive fuel that flows through the valve, and a jet or restricted orifice located in the passage downstream of said one end, wherein the jet or restricted orifice has a smaller flow area than the adjacent portions of the passage and the jet or restricted orifice controls the flow rate of fuel in the passage and wherein the passage includes an inlet arranged so that fluid flow through the jet or restricted orifice draws fluid through the inlet and into the passage, as clearly suggested and taught by the Wheeler reference, in order to allow for converting fuel pressure to velocity (Column 3, lines 49-59).  
23.	Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as obvious over the Shimura reference in view of the Wheeler reference and further in view of the Talaski reference.  
24.	Regarding claim 13, the Shimura reference fails to disclose:
a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other side of the divider that is in communication with the second fuel pump inlet.
The Talaski reference teaches it is conventional in the art of pump systems to provide as taught in (FIG. 4) a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other side of the divider that is in communication with the second fuel pump inlet (FIG. 4).  Such configurations/structures would allow the 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other side of the divider that is in communication with the second fuel pump inlet, as clearly suggested and taught by the Talaski reference, in order to allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
25.	Regarding claim 15, the Shimura reference fails to disclose:
which also includes a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other side of the divider that is in communication with the second fuel pump inlet, and wherein the passage has a second end through which fuel exits the passage and the second end is communicated with the second portion of the interior.
The Wheeler reference teaches it is conventional in the art of fuel pumps to provide as taught in (FIG. 1) the passage has a second end (top end) through which fuel exits the passage.  Such configurations/structures would allow fuel to travel towards the jet (FIG. 1).  
The Wheeler reference fails to disclose which also includes a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other 
side of the divider that is in communication with the second fuel pump inlet and that the second end of the passage is communicated with a second portion of the interior of the tank.  

The combination of the Wheeler reference and the Talaski reference teaches the invention as essentially claimed.  However, the modified Wheeler reference fails to disclose the second end of the passage communicated with a second portion of the interior of the tank.  
  Having the second end of the passage of the Wheeler reference in communication with a second portion of the interior would have been obvious to one of ordinary skill in the art as the use of a known technique (placing a device inside a dividing wall to face one side of a divided interior space—as taught by the Talaski reference) to improve a similar device (the pump assembly of the Shimura reference is similar to the pump assembly in the Talaski reference) in the same way (by controlling fluid flow).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes which also includes a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other side of the divider that is in communication with the second fuel pump inlet, and wherein the passage has a second end through which fuel exits the passage and the second end is communicated with the second portion of the interior, as clearly suggested and taught by the Talaski reference, in order 
to allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  

27.	Regarding claim 16, the Shimura reference further discloses:
a pressure regulator (44) having an inlet (FIG. 3) in communication with the passage (FIG. 3) and wherein the pressure regulator outlet (FIG. 3) is in communication with the second fuel pump inlet (FIG. 3).
The Shimura reference discloses the invention as essentially claimed.  However, the Shimura reference fails to disclose the pressure regulator also having an outlet from which fuel exits the passage and a valve body between the inlet and the outlet, the valve body being responsive to a pressure of fuel at the pressure regulator inlet that is above a threshold pressure to permit fuel to flow through the pressure regulator outlet.
The Iwai reference teaches it is conventional in the art of pressure regulators to provide as taught in (FIG. 2) the pressure regulator also having an outlet (21c) from which fuel exits the passage (FIG. 2) and a valve body (26) between the inlet (21a), the valve body (26) being responsive to a pressure of fuel at the pressure regulator inlet that is above a threshold pressure to permit fuel to flow through the pressure regulator outlet (Column 5, lines 21-31).  Such configurations/structures would allow excess fuel to be discharged (Column 5, lines 21-31).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes the pressure regulator also having an outlet from which fuel exits the passage and a valve body between the inlet and the outlet, the valve body being responsive to a pressure of fuel at the pressure regulator inlet that is above a threshold pressure to permit fuel .  
Allowable Subject Matter
28.	Claims 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747